Citation Nr: 0430889	
Decision Date: 11/19/04    Archive Date: 11/29/04

DOCKET NO.  95-36 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for residuals of diskectomy, corpectomy, fusion 
and plate fixation of the cervical spine.

2.  Entitlement to an initial disability rating in excess of 
30 percent for degenerative joint disease of the left 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran had over twenty years of active service at the 
time of his retirement from the Air Force in July 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision of the Phoenix, 
Arizona Regional Office (RO) of the United States Department 
of Veterans' Affairs (VA).  In that decision, the RO granted 
service connection for arthritis of both the cervical spine 
and the left shoulder.  The RO granted a 10 percent combined 
disability rating for the cervical spine and left shoulder 
arthritis.

In a January 1996 rating decision, the RO established a 
separate 20 percent rating for the cervical spine disability 
and a noncompensable rating for the left shoulder disability.  
In February 1999, the Board remanded the cervical spine and 
left shoulder claims to the RO for further development.  In 
October 2001, the RO changed the ratings for the cervical 
spine and left shoulder disabilities to 30 percent for each.  
In June 2003, the Board again remanded the claims, to fulfill 
procedural requirements.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From the effective date of service connection for a 
cervical spine disability, arthritis and intervertebral disc 
syndrome (IDS) of the cervical spine have been manifested by 
limitation of motion, pain on motion, fatigability, and 
episodes of pain radiating into the upper extremity, 
producing no more than moderately severe functional 
impairment.

3.  The cervical spine disability is also manifested by 
numbness and loss of sensation from the left arm to the left 
index finger.

4.  Cervical spine flexion has not been limited to less than 
25 degrees, and the combined range of cervical spine motion 
has not been less than 155 degrees.

5.  Disability of the veteran's left shoulder does not limit 
motion of his arm to 25 degrees from his side; his shoulder 
joint is not ankylosed.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 30 percent for cervical spine arthritis and IDS, status 
post diskectomy, corpectomy, fusion and plate fixation, were 
not met prior to September 23, 2002.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5290, 5293 (2003); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.71a, 
Diagnostic Codes 5003, 5238, 5243 (2004).

2.  The criteria for a 40 percent evaluation for cervical 
spine arthritis and IDS, status post diskectomy, corpectomy, 
fusion and plate fixation have been met since September 23, 
2002.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5243, 8514 (2002, 2003, 2004).

3.  The criteria for an initial disability rating in excess 
of 30 percent for degenerative joint disease of the left 
shoulder.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5200, 5201, 5202 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a 
well-grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, and 5126 (West 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2003).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103(a).  VA has elaborated on this duty to 
notify by undertaking to inform claimants to submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b). 

The Court has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Court has confirmed and emphasized VA's duties under the 
VCAA to notify claimants.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In this case, VA has provided the veteran with notice that 
complies with the requirements of 38 U.S.C.A. § 5103(a), and 
has told him to submit evidence in his possession.  In a 
letter issued in March 2003, the RO informed the veteran and 
his representative of the type of evidence needed to support 
his claim, and indicated what the veteran should do toward 
obtaining such evidence, and what VA would do.  The RO 
invited the veteran to submit evidence relevant to the claim 
on appeal.

The Court has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini, at 
119-120.  In this case, the March 2003 VCAA notice was issued 
after the initial adjudication of the cervical spine and left 
shoulder claims.

The Court explained in Pelegrini that failure of an agency of 
original jurisdiction (AOJ) (in this case, the RO) to give a 
claimant the notices required under the VCAA prior to an 
initial unfavorable adjudication of the claim does not 
require the remedy of voiding the AOJ action.  Rather, it is 
sufficient remedy for the Board to ensure that the AOJ 
provide the required notice, and for VA to follow proper 
processes in subsequent actions.  Pelegrini at 120, 122-124.

In this case, the Board remanded the case in February 1999 
and June 2003.  In March 2003, the RO provided the required 
notices.  The lack of full notice prior to the initial 
decision is corrected.

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims on appeal.  The veteran's claims file contains 
relevant medical records from service, VA, and private 
sources, including the reports of VA examinations in 2001 and 
2002.  The veteran has not reported the existence of any 
relevant evidence that is not associated with the claims 
file.

Rating for Cervical Spine

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."

The Court subsequently held that the above rule is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability.  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  However, these provisions 
are not for consideration where the veteran is in receipt of 
the highest rating based on limitation of motion and a higher 
rating requires ankylosis.  Johnston v. Brown, 10 Vet. App. 
80, 84-5 (1997).

When the RO granted service connection for the veteran's 
cervical spine disability, in a September 1994 rating 
decision, the RO evaluated the disorder as degenerative 
arthritis, under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  In 
a January 1996 rating decision, the RO separated the 
disabilities of the cervical spine and left shoulder for 
purposes of evaluation.  Effective from August 30, 1995, 
forward, the RO evaluated the cervical spine disability both 
as arthritis and as intervertebral disc syndrome (IDS), under 
38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5293, 
respectively.

In recent years, VA has revised the criteria for rating IDS, 
and for rating all types of spine disabilities.  In 2002, VA 
adopted new criteria for evaluating IDS.  See 67 Fed. Reg. 
54,345-54,349 (August 22, 2002) (effective Sept. 23, 2002) 
(codified at 38 C.F.R. § 4.71a).  In 2003, VA adopted new 
criteria for evaluating spine disabilities.  The criteria for 
evaluating IDS were unchanged, except that the diagnostic 
code was renumbered.  68 Fed. Reg. 51,454-51,458 (August 27, 
2003) (effective Sept. 26, 2003) (codified at 38 C.F.R. 
§ 4.71a).

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 
1 Vet. App. 308 (1991), that the version most favorable to 
the claimant be applied when there has been a change in 
rating criteria has been overruled to the extent that it 
conflicts with authority established by the Supreme Court and 
United States Court of Appeals for the Federal Circuit); see 
also VAOPGCPREC 7-2003, 69 Fed. Reg. 25,179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the appellant's claim under the 
old regulation for any period prior to the effective date of 
the new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  VAOPGCPREC 7-2003.  Thus, if the new 
rating criteria would result in a higher evaluation, the new 
criteria could be applied from their effective date.

The Court has suggested that the initial adjudication under 
the new law must be performed by the agency of original 
jurisdiction (in this case, the RO).  See Disabled American 
Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 2003); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In an April 
2004 remand, the Board instructed that the veteran's rating 
claim should be considered in light of changes in VA criteria 
for evaluating spine disabilities.  The RO addressed the 
revised criteria in a June 2004 supplemental statement of the 
case (SSOC).

Under the version of the rating schedule effective prior to 
September 23, 2002, IDS was rated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   
.........................................
............................. 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  ............................... 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the version of the rating schedule effective from 
September 23, 2002, IDS is rated either on the total duration 
of incapacitating episodes over the preceding 12 months, or 
by combining, under 38 C.F.R. § 4.25, separate evaluations of 
chronic orthopedic and neurologic manifestations of the IDS, 
using whichever method resulted in a higher evaluation.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2004).  An "incapacitating 
episode" is defined as a period of acute signs and symptoms 
of IDS that requires bed rest prescribed by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) (2003).

The proposed regulation for the September 2003 rating 
schedule revision carried forward, from the September 2002 
version of the rating schedule, the definition of 
"incapacitating episode."  See 67 Fed. Reg. 56,509 (Sept. 
4, 2002).  That definition was dropped, without explanation, 
from the final version of the regulation.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003).  Except for the omitted definition of 
incapacitating episodes, the formula based on incapacitating 
episodes is that same as that under the September 2002 
version of the rating schedule.  See id.

Under the version of the rating schedule in effect prior to 
September 26, 2003, arthritis of the spine was rated 
according to limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2003).  Limitation of motion of the 
cervical spine was rated at 10 percent if slight, 20 percent 
if moderate, and 30 percent if severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290 (2003).

The version of the rating schedule effective from September 
26, 2003, evaluates arthritis of the spine under a general 
formula for evaluating spine disabilities.  That formula 
considers cervical spine disability, with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2004).

A 10 percent rating may be assigned if flexion of the 
cervical spine is greater than 30 degrees but not greater 
than 40 degrees; or, if the combined range of motion of the 
cervical spine (the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation) is greater than 170 degrees but not greater than 
335 degrees; or if there is muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour.  Id.

A 20 percent rating may be assigned if forward flexion of the 
cervical spine is greater than 15 degrees but not greater 
than 30 degrees; or if the combined range of motion of the 
cervical spine is not greater than 170 degrees; or if there 
is muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  Id.

Forward flexion of the cervical spine to 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine is rated 
at 30 percent.  Unfavorable ankylosis of the entire cervical 
spine is rated at 40 percent.  Id.

The new rating criteria are intended to take into account 
functional impairment.  68 Fed. Reg. 51,455 (Aug. 27, 2003).  
Therefore, in applying the new criteria, it is not necessary 
to apply 38 C.F.R. §§ 4.40 and 4.45.

The veteran was seen for neck pain following a motor vehicle 
accident in February 1992.  Cervical spine x-rays taken at 
that time revealed changes in the C4, C5, and C6 vertebrae 
consistent with compression, and evidence of spasm.  There 
was a compound rotatory scoliosis.  In August 1995, MRI of 
the cervical spine showed severe degenerative disc disease at 
multiple levels, and posterior osteophytes at multiple levels 
resulting in fairly severe spinal stenosis.  Treatment notes 
from December 1995 reflect the veteran's reports of neck pain 
and arm and leg weakness in 1994 and 1995.  He indicated that 
he occasionally dropped objects from his hands, and that he 
had difficulty climbing.  In December 1995, the veteran had 
surgery on the cervical spine, including diskectomies at C3-
4, 4-5, and 5-6, corpectomies at C4 and C5, and fusion of C3 
to C6. 

Social Security records from 2000 show that the veteran was 
found to be eligible for Social Security disability benefits 
on the basis of conditions not at issue in this appeal.

On VA examination in January 2001, the veteran reported that 
he was not working.  He indicated that he was on Social 
Security disability for conditions including epilepsy.  He 
related that he had almost daily pain in his neck, and 
limited motion in his neck.  He reported pain radiating down 
his left upper extremity, and numbness in both index fingers.  
He stated that he had weakness and fatigability in his neck, 
but did not have incoordination.  

The examiner noted tenderness to palpation of the neck 
muscles with no muscle spasm.  There was decreased sensation 
in the left upper extremity.  The range of motion of the 
cervical spine was to 40 degrees of flexion, 45 degrees of 
extension, 40 degrees of rotation to the right, 30 degrees of 
rotation to the left, and 20 degrees of lateral flexion to 
each side.  There were complaints of pain at the terminal 
degrees of each motion.  

Taking into consideration pain and other factors, the 
examiner concluded that functional impairment of the neck was 
to 25 degrees of flexion, 20 degrees of extension, 35 degrees 
of rotation to the right, 35 degrees of rotation to the left, 
and 20 degrees of lateral flexion to each side.  The examiner 
characterized the functional impairment as moderately severe.

In December 2002, the physician who had examined the veteran 
in January 2001 indicated that review of the veteran's Social 
Security records did not lead to any change in the assessment 
of functional impairment of the cervical spine as moderately 
severe.

Before his December 1995 neck surgery, the veteran reported 
some functional impairment of the upper extremities due to 
cervical spine IDS.  He indicated that he occasionally 
dropped objects.  That level of impairment is encompassed in 
the current 30 percent rating.  The occasional effects are 
not sufficiently persistent to warrant a rating in excess of 
30 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

A 40 percent rating under the old criteria for IDS would 
require severe symptoms.  The examiners have not found this 
level of disability.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  The 2001 VA examination considered functional 
impairment from pain on motion, weakness, and fatigability.  
With these factors considered, the examiner concluded that 
functional impairment of the veteran's cervical spine was 
only moderately severe.  There are no other reported clinical 
findings of severe IDS.

The veteran does not have ankylosis of the cervical spine.  
The limitation of motion of his cervical spine does not 
exceed the criteria for a 30 percent rating under the revised 
rating criteria.  Therefore, a rating in excess of 30 percent 
is not warranted under either the old rating criteria or the 
revised rating criteria for arthritis or for the orthopedic 
manifestations of the IDS.

There is no evidence that the veteran has had incapacitating 
episodes due to his cervical disc disease.  Thus, a higher 
rating is not warranted on that basis, under the September 
2002 or September 2003 versions of the rating criteria for 
IDS.  

The January 2001 examination did reveal, however, that the 
veteran had neurologic symptoms of IDS, which consisted of a 
loss of sensation along the left arm with numbness of the 
index finger.  A 10 percent evaluation is provided for mild 
neuritis, neuralgia or incomplete paralysis of the median 
nerve.  38 C.F.R. § 4.124, Diagnostic Codes 8514, 8614, 8714 
(2004).  

The 30 percent evaluation is premised on severe limitation of 
motion under the old Diagnostic Code 5290.  Under the IDS 
criteria effective September 23, 2002, the veteran would be 
entitled to an additional evaluation for his neurologic 
impairment.  This impairment consists of mild disability in 
the distribution of the median nerve.  Combining a 30 percent 
evaluation for limitation of motion with a 10 percent 
evaluation for neurologic impairment, yields a combined 40 
percent evaluation.

The medical records do not show a basis for a rating in 
excess of 40 percent.  In this regard, the neurologic 
disability has not resulted in reported weakness, loss of 
grip strength or atrophy.  Therefore, his neurologic 
disability cannot be described as more than mild.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2004).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran had inpatient surgery on his cervical 
spine in 1995.  He has not required other post-service 
hospitalizations for his cervical spine disability.  The 
veteran receives Social Security disability benefits and does 
not hold employment, but the evidence does not indicate that 
his cervical spine disability markedly interferes with his 
capacity for employment.  There are no exceptional factors 
that render application of the regular schedular criteria 
impractical.  There is, therefore, no basis for referral of 
the case to the appropriate official for consideration of an 
extraschedular rating for a cervical spine disability.

Rating for Left Shoulder

The veteran was treated during service, in 1991, for left 
shoulder pain.  Examination revealed tenderness over the 
joint, and muscle spasm.  X-rays showed arthritis, with 
spurring.

On VA medical examination in January 2001, the veteran 
reported daily pain in his left shoulder.  He reported that 
he had weakness and fatigability of the shoulder, and did not 
have incoordination.  The examiner noted that the veteran is 
left handed.  The examiner noted shoulder tenderness.  The 
range of motion of the shoulder was to 60 degrees of flexion, 
40 degrees of extension, 70 degrees of abduction, 25 degrees 
of adduction, 20 degrees of internal rotation, and 60 degrees 
of external rotation, with complaint of pain at the terminal 
ranges of motion.  

The examiner concluded that functional impairment of the left 
shoulder was to 80 degrees of flexion, 15 degrees of 
extension, 70 degrees of abduction, 55 degrees of internal 
rotation, and 20 degrees of external rotation.  The examiner 
described the functional impairment of the shoulder as 
moderately severe.

Under the rating schedule, for disability of the major 
shoulder to be rated in excess of 30 percent due to 
limitation of motion, there must be ankylosis of the 
scapulohumeral articulation, or limitation of motion of the 
arm to 25 degrees from the side.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5200, 5201.  Motion of the veteran's left 
shoulder has not been shown to be limited to that degree, 
even with consideration of functional impairment due to pain 
on motion.  

A rating in excess of 30 percent for a disability of the 
major shoulder is also assigned if the humerus has a loss of 
the head, a nonunion, or a fibrous union.  38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  None of these types of impairment have 
been shown in the veteran's left shoulder.  

The medical findings regarding the veteran's left shoulder do 
not warrant a rating in excess of 30 percent, at any time 
since the effective date of service connection.  Fenderson.

The veteran has not been hospitalized for his left shoulder 
disability, and there have been no reports that his left 
shoulder disability has not markedly interfere with his 
ability to work.  Therefore, there is no basis for referral 
for consideration of an extraschedular rating for his left 
shoulder disability.

The Board concludes that the preponderance of the evidence is 
against the grant of a higher initial evaluation for the left 
shoulder disability


ORDER

Entitlement to an original rating in excess of 30 percent for 
a cervical spine disability is denied prior to September 23, 
2002; a 40 percent rating is granted on and after that date.

Entitlement to an original rating in excess of 30 percent for 
a left shoulder disability is denied.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



